Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Dependent Claim 56 has been canceled.

In claims 36-37, 53 and 55 change the status identifiers from “(Withdrawn)” to       --(Previously Presented) --. 

In claim 54 change the status identifier from “(Withdrawn-Previously Presented)” to --(Previously Presented) --. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Applicant’s amendment filed 12/07/21, amending independent claim 29 to require that: “the first organic solvent A is in the range of 20 to 60 vol.% based on the total amount of solvents in the formulation,” has resulted in the claim being non-obvious over the previously applied prior-art reference to Watanabe, because Watanabe only discloses the concentration of Solvent A to be within the range of 0.1% to 10% by weight, see paragraph [0010] and Figures 10 A-C and 11 A-B. 
By the above examiner’s amendment, non-elected dependent claims 36-37 and 53-55 have been rejoined and are thus also being allowed. 
Previously, non-elected dependent claim 56, drawn to an electroluminescent device, has been canceled because said claim is NOT proper for rejoinder because it does not contain all the limitations of independent claim 29 because claim 56 requires that the formulation of independent claim 29 has been dried on the surface and thus the presence of the required three different solvents of the formulation of independent claim 29 are no longer present. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH DAVID ANTHONY whose telephone number is (571)272-1117. The examiner can normally be reached M-F: 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D ANTHONY/           Primary Examiner, Art Unit 1764